DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/17/2021 amended claims 1 and 8-10.  Applicants’ amendments overcome the 35 USC 101 and 112 rejections and the claim objections from the office action mailed 10/18/2021; therefore these rejections and objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Phillips in view of Awad from the office action mailed 10/18/2021; therefore this rejection is withdrawn.  For the reasons stated below claims 1-10 are allowed. 


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 as follows:
ADD the following phrase at the end of the claim:
1 and R2 are not both hydrogen.” ----------


Please AMEND claim 10 as follows:
CANCEL the following phrase:
----- “, including rolling, forging, molding, stamping, casting, drawing and extruding” ------



Spoke with Arthur Rogers on 1/6/2022 and 1/12/22 and he agreed to the amendments discussed above.  




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the unexpected results of the phosphate esters of formula (I) for use in metal working processes.  The phosphate esters of Awad do not read on formula (I) as the phosphate esters of Awad do not include both types of alkoxy groups represented in formula (I).  The same can be said regarding the phosphate esters of Skold (US Patent No. 6,592,775) where in column 3 anti-corrosion phosphate esters are disclosed.    
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771